Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2009-006
Release Date: 7/17/09
CC:TEGE:EB:EC
POSTS-132502-09
UILC:

162.40-00

date:

July 06, 2009

to:

from:

subject:

Area Counsel (Northeast Area)
(Tax Exempt & Government Entities)
Deputy Division Counsel/Deputy Associate Chief Counsel (Employee Benefits)
(Tax Exempt & Government Entities)

Application of Section 162(m) to Backdated and Misdated Stock Options
This Generic Legal Advice responds to your request for assistance. This advice may
not be used or cited as precedent.
ISSUES
I. How is the date of grant of a stock option determined for purposes of § 162(m)?
II. Does a stock option whose exercise price was less than the fair market value of the
stock at the date of grant (“discounted stock option”) qualify as performance-based
compensation under § 162(m)(4)(C) where the executive reimburses the employer for
the excess of the fair market value on the date of grant over the exercise price or an
agreement is entered into between the executive and the employer before exercise
which provides for the exercise price to be increased to the fair market value of the
stock on the grant date?
CONCLUSIONS
I. For purposes of § 162(m), the date of grant of a stock option is the date the granting
corporation completes the corporate action constituting an offer of sale to an individual
of a certain number of shares of stock at a fixed price per share. The grant dates LMSB
examination used to compute adjustments, which are generally based on the
measurement dates the taxpayers used for accounting purposes, are reasonable and
appropriate dates under the present circumstances to use for purposes of applying
§ 162(m).

--------------------------2
II. Discounted stock options are not qualified performance-based compensation under
§ 162(m)(4)(C) even if, before or after exercise, the executive reimburses the employer
for the discount or the option is “repriced” based on the fair market value on the actual
date of grant.
FACTS
In 2006, the IRS became aware of numerous instances in which stock options were
granted with exercise prices less than the fair market value of the underlying stock on
the date of grant. In many cases, the discount resulted from a discrepancy between the
purported grant date and the actual grant date. The practice of backdating or misdating
stock options raises several income tax issues, including whether the stock options are
subject to § 409A, whether purported incentive stock options satisfy the requirements of
§ 422, and whether nonstatutory options meet the exception under § 162(m) for
performance-based compensation. This memorandum addresses one element of the
last of these issues – the appropriate standard for determining the date of grant for
purposes of the exception for qualified performance-based compensation under
§ 162(m).
The following facts were developed by LMSB examination in several cases that are
currently under examination. Stock options were granted to executives over several
years under backdated or misdated grants, resulting in discounted stock options. The
options at issue were generally granted before 2002, and in some cases were subject to
vesting schedules.
In some of these cases, where the executive had already exercised the option, the
employer attempted to “reprice” the option by obtaining a “voluntary” repayment from
the executive in the amount of the option discount. Executives made such repayments
both within and after the year of exercise. Where the executive had not yet exercised
the option, the employer entered into a “voluntary” letter agreement with the executive
under which the executive agreed to an increased share price based on the fair market
value of the stock on the actual grant date. The option grant certificates and option
grant agreements between the taxpayers and the executives were not canceled or
amended to reflect increased exercise prices.
The taxpayers’ corporate governance provisions and stock-based compensation plans,
which had been approved by shareholders, specified the actions required to effect the
grant of an option. As required under § 162(m), each taxpayer’s board of directors
appointed a committee of independent directors to oversee officer compensation
(“compensation committee”), including stock-based compensation. Compensation
committees had the authority to make decisions binding the corporation, including who
would receive awards, the type of awards (e.g., stock options or stock appreciation
rights), the number of shares granted, when an award is granted, and the rules
regarding the administration of the plan. Compensation committees could delegate

--------------------------3
some of these duties to a member of management, but such delegation authority was
limited to employees who were not officers under § 16 of the Securities Exchange Act of
1934.
Beginning in 2006, the SEC investigated many companies’ past option-granting
practices, and the companies appointed special committees to investigate past
practices. Generally, the special committees concluded that favorable grant dates were
chosen with the benefit of hindsight. In some cases, the special committees found that
option grants were misdated because of administrative errors, often resulting from poor
record-keeping, rather than intentional backdating. As a result of these investigations,
many companies had to restate their earnings for financial accounting purposes
because, under the accounting rules in effect when the options were granted, an
expense was required to be recorded upon the grant of a discounted option.
The special committees in the present cases found that backdated or misdated options
resulted from various practices. In some cases, management used “as of” grant dates,
with granting documents sometimes drafted weeks or months after the purported grant
date. Some companies maintained such poor records that it was impossible to
determine the precise grant date. For example, companies did not prepare
contemporaneous documentation of compensation committee meetings or unanimous
written consent documents were prepared a substantial period of time after the
purported grant. In some cases, lists of grant recipients and the number of shares were
changed after the purported grant date. In other cases, the documentation maintained
by companies in the form of compensation committee minutes, board of director
meeting minutes, or unanimous written consent documents of the compensation
committee established that options were incorrectly dated.
The Chief Accountant of the SEC issued a letter dated September 19, 2006 to officials
at the American Institute of Certified Public Accountants discussing
backdating/misdating practices, and advising companies on determining the grant date
for financial accounting purposes.1 Although the accounting standards are not
controlling for federal tax purposes, the letter provides useful background on the
practices that led to backdated or misdated options, and the standards companies used
to determine grant dates for financial accounting purposes.2 Generally, the letter notes,
applicable laws and a company’s corporate governance provisions and stock-based
compensation plans set forth the corporate actions required to effect the grant of an
option. The SEC staff found that, in some cases, option dates were set prior to the date
that the required granting actions were completed. The SEC staff found that common
practices which led to errors included companies’ use of oral authorizations from the
board of directors or compensation committee, rather than the date these actions were
later documented; delegation of authority to grant options to a member or committee of
1

Available at http://www.sec.gov/spotlight/optionsbackdating.htm.
The letter correctly notes that the accounting standards are not controlling for federal income tax
purposes.
2

--------------------------4
management with later approval by the compensation committee; and failure to
contemporaneously document a meeting or phone call of the compensation committee.
The SEC expressed concern that these practices effectively leave open the possibility
that grant terms could be changed, including the grant date, with the benefit of hindsight
during the interim period until such time as all the required granting actions are
completed and documented.
The SEC Chief Accountant’s letter observed that the grant date for accounting
purposes, termed the “measurement date”, is the date when the individual recipient, the
number of shares, and the option price are first known. As noted above, the special
committees appointed by the taxpayers under examination by LMSB generally
concluded that favorable grant dates were chosen with the benefit of hindsight and
these investigations resulted in large financial statement restatements. LMSB has
proposed adjustments assuming grant dates for § 162(m) purposes that are the same
as the measurement dates the taxpayers used in their restatements in those cases
where the taxpayers have been unable to provide documentation or otherwise establish
the actual date upon which the stock options at issue were granted. For purposes of
this memorandum, it is assumed that the restatements by taxpayers were consistent
with the applicable accounting standards.
LAW AND ANALYSIS
Section 162(m)(1) provides that, for any publicly held corporation, no deduction is
allowed for applicable employee remuneration with respect to any covered employee to
the extent that the amount of such remuneration for the taxable year exceeds $1 million.
Under § 162(m)(4)(C), applicable employee remuneration does not include any
remuneration payable solely on account of the attainment of one or more performance
goals, but only if (i) the performance goals are determined by a compensation
committee of the board of directors of the taxpayer which is comprised solely of two or
more outside directors; (ii) the material terms under which the remuneration is to be
paid, including the performance goals, are disclosed to shareholders and approved by a
majority of the vote in a separate shareholder vote before the payment of such
remuneration; and (iii) before any payment of such remuneration, the compensation
committee referred to in clause (i) certifies that the performance goals and any other
material terms were in fact satisfied.
Section 1.162-27(e)(2)(i) provides that qualified performance based-compensation must
be paid “solely on account of the attainment of one or more preestablished, objective
performance goals.” A performance goal is treated as preestablished under the general
rule if it is established in writing not later than 90 days after the commencement of the
period of service to which the goal relates, provided that the outcome is substantially
uncertain at the time the goal is established and provided that the goal is not
established after more than 25 percent of the performance period has elapsed. Section

--------------------------5
1.162-27(e)(2)(iv) provides that determination of whether an amount is performancebased compensation is made on a “grant-by-grant” basis.
Under § 1.162-27(e)(2)(vi)(A), compensation attributable to a stock option is deemed to
satisfy the performance goal requirement of § 1.62-27(e)(2) if the grant is made by the
compensation committee; the plan under which the option is granted states the
maximum number of shares with respect to which options may be granted during a
specified period to any employee; and,
[u]nder the terms of the option or right, the amount of compensation the employee could
receive is based solely on an increase in the value of the stock after the date of the grant
or award. Conversely, if the amount of compensation the employee will receive under the
grant or award is not based solely on an increase in the value of the stock after the date
of the grant or award (e.g., in the case of…an option that is granted with an exercise price
that is less than the fair market value of the stock as of the date of grant), none of the
compensation attributable to the grant is qualified performance-based compensation.

Section 1.162-27(e)(2)(vi)(B) provides that, if an option is canceled, the canceled option
continues to be counted against the maximum number of shares for which options may
be granted to the employee under the plan. If, after grant, the exercise price of an
option is reduced, the transaction is treated as a cancellation of the option and a grant
of a new option. In such case, both the option that is deemed to be canceled and the
option that is deemed to be granted reduce the maximum number of shares for which
options may be granted to the employee under the plan.
The legislative history of section 162(m) discusses the circumstances under which
stock-based compensation may qualify as performance-based compensation. The
conference report provides:
Stock-based compensation is not treated as performance-based if it is dependent on
factors other than corporate performance. For example, if a stock option is granted to an
executive with an exercise price that is less than the current fair market value of the stock
at the time of grant, then the executive would have the right to receive compensation on
the exercise of the option even if the stock price decreases or stays the same. Thus,
stock options that are granted with an exercise price that is less than the fair market value
of the stock at the time of grant do not meet the requirements for performance-based
compensation. Similarly, if the executive is otherwise protected from decreases in the
value of the stock (such as through repricing), the compensation is not performancebased.

H.R. Conf. Rep. No. 103-213, 675 (1993).
Analysis:
I. How is the date of grant of a stock option determined for purposes of § 162(m)?
Some taxpayers assert that some or all of the original grant dates were correct for
§ 162(m) purposes, even though they restated their financial statements because of

--------------------------6
incorrect grant dates. Taxpayers note that § 162(m) does not define “grant date,” and
suggest that it is appropriate to use a somewhat flexible standard, which in some cases
may vary from the “measurement date” used for financial accounting purposes.
Standard for determining date of grant of a stock option for purposes of § 162(m)
Since the § 162(m) regulations do not provide a standard for determining the grant date,
it is appropriate to look to the standards in similar rules under other provisions of the
Code. For statutory stock options, § 1.421-1(c)(1) of the regulations provides:
(c) Time and date of granting option. (1) For purposes of this section and §§ 1.421-2
through 1.424-1, the language ‘the date of the granting of the option’ and ‘the time such
option is granted,’ and similar phrases refer to the date or time when the granting
corporation completes the corporate action constituting an offer of stock for sale to an
individual under the terms and conditions of a statutory option. A corporate action
constituting an offer of stock for sale is not considered complete until the date on which
the maximum number of shares that can be purchased under the option and the
minimum option price are fixed or determinable. Ordinarily, if the corporate action
contemplates an immediate offer of stock for sale to an individual or to a class including
such individual, or contemplates a particular date on which such offer is to be made, the
time or date of the granting of the option is the time or date of such corporate action if the
offer is to be made immediately, or the date contemplated as the date of the offer, as the
case may be. However, an unreasonable delay in the giving of notice of such offer to the
individual or to the class will be taken into account as indicating that the corporation
contemplated that the offer was to be made at the subsequent date on which such notice
3
is given.

The § 409A regulations provide a similar standard. Section 1.409A-1(b)(5)(vi)(B)(1) of
the regulations provides:
The language the date of grant of the option, and similar phrases, refer to the date when
the granting corporation completes the corporate action necessary to create the legally
binding right constituting the option. A corporate action creating the legally binding right
constituting the option is not considered complete until the date on which the maximum
number of shares that can be purchased under the option and the minimum exercise
price are fixed or determinable, and the class of underlying stock and the identity of the
service provider is designated.

The standard for determining the grant date in these regulations, which is based on the
date the corporation completes the corporate action constituting an offer of sale of a
certain number of shares of stock to a designated individual at a set price, is a
3

Although these regulations were amended in 2004, a substantially similar standard has been in place for
many years. See T.D. 6887, 1966-2 C.B. 129 (under then existing § 1.421-7(c)(1), an option grant occurs
when “when the corporation completes the corporate action constituting an offer of stock for sale to an
individual under the terms and conditions of a statutory option”). Similar to the current regulations, the
prior regulations were interpreted to mean that a corporation completes the corporate action within the
meaning of § 1.421-7(c)(1) when the number of shares of stock that may be purchased is fixed and
determinable. Rev. Rul. 68-317, 1968-1 C.B. 186; Rev. Rul. 70-358, 1970-2 C.B. 96; Rev. Rul. 73-223,
1973-1 C.B. 206.

--------------------------7
reasonable and appropriate standard for purposes of § 162(m). Moreover, application
of this requirement in § 162(m) in a manner consistent with the application of the
analogous requirements for statutory stock options and § 409A is particularly
appropriate because of the similarity of the provisions. The statutory stock option rules
and § 409A, like the § 162(m) regulations, provide more favorable tax treatment for
compensatory stock options meeting certain requirements, one of which is that they be
issued at a price at least equal to the fair market value of the stock on the grant date.
In order to ensure that stock options are in fact performance-based under § 162(m), the
Service must have a verifiable way of determining the grant date. Basing the grant date
on the date that certain corporate actions are completed and verifiable is an
administrable standard for the Service and taxpayers. It is entirely within a company’s
control to ensure that the necessary steps to effect the grant of an option are completed
and documented. For example, it is within a company’s control to ensure that
committee meeting minutes or unanimous written consent documents are prepared
contemporaneously with or prior to the intended grant date. A less stringent standard
would provide opportunity for manipulation, be more difficult to administer, and not
provide certainty to taxpayers. Therefore, we conclude that, in the absence of guidance
under § 162(m), taxpayers should apply the standard in the regulations and other
published guidance under § 421 or the very similar standard under the § 409A
regulations, and the Service should not challenge either standard.
Use of Alternative Standards
Taxpayers have argued for additional flexibility based upon the lack of an explicit
standard for determining a grant date in the published guidance under § 162(m). Such
flexibility is singularly inappropriate here. The taxpayers not only failed to abide by the
longstanding standards for grant dates for statutory options, a closely analogous
provision, but their “flexible” interpretations of the grant date resulted in substantial
additional compensation to the executives that was not likely to have been
contemplated by the shareholders approving the plan. This casts doubt on the validity
of the shareholder approval of the plan, which is also a requirement for treatment as
qualified performance-based compensation. Cf. Ryan v. Gifford, 918 A.2d 341, 351
(Del. Ch. 2007) (many state law corporate governance issues arise from option
backdating, including the propriety of the executive compensation, whether the requisite
disclosures relating to stock compensation have been met, and whether shareholderapproved plans have been complied with). Moreover, these taxpayers failed to comply
with applicable accounting standards and may have violated state law duties. See id.
Accordingly, the “flexible” approaches suggested by the taxpayers are not appropriate.
Use of Accounting Standards for These Cases
As noted above, the taxpayers applied Accounting Principles Board Opinion No. 25,
“Accounting for Stock Issued to Employees” (APB 25), in determining measurement
dates for financial accounting purposes. APB 25 provides guidance for determining the

--------------------------8
measurement date (i.e., grant date) for grants made prior to 2002. LMSB examination
generally used these dates in computing their proposed adjustments. Under APB 25,
the measurement date is “the first date on which are known both (1) the number of
shares that an individual employee is entitled to receive and (2) the option or purchase
price, if any.”
In his September 19, 2006 letter, the Chief Accountant of the SEC advised:
If a company operated as if the terms of its awards were not final prior to the completion
of all required granting actions (such as by retracting awards or changing their terms), the
staff believes the company should conclude that the measurement date for all of its
awards (including those awards that were not changed) would be delayed until the
completion of all required granting actions.
On the other hand, in certain instances where a company’s facts, circumstances, and
pattern of conduct evidence that the terms and recipients of a stock option award were
determined with finality on an earlier date prior to the completion of all required granting
actions, it may be appropriate to conclude that a measurement date under Opinion 25
occurred prior to the completion of these actions.

Thus, the SEC staff advised that completion of all required corporate granting actions is
generally necessary for there to be a grant of stock options, but that a grant may occur
at an earlier date depending on the facts and circumstances. Applying these standards,
each corporation at issue here amended its financial statements.
The standards under the § 421 and § 409A regulations are more stringent than the
accounting standards as described in the SEC staff letter, because the regulations
require the completion of all required corporate granting actions. Nonetheless, although
the accounting standards are not controlling for tax purposes, and are less stringent
than existing tax standards, it is reasonable in the circumstances of these cases for
LMSB to use the measurement dates determined by the taxpayers for purposes of their
accounting restatements as the grant dates for purposes of § 162(m). The accounting
standard is a reasonable standard that is not open to the type of abuse and
manipulation to which an ad hoc standard, developed after the fact to rationalize what
had been done, is vulnerable. Accordingly, given the lack of specific guidance under
§ 162(m) for determining the date of grant and administrative concerns, LMSB’s use of
the accounting standard is reasonable. Although in the present circumstances it is
reasonable for LMSB to rely on the grant dates determined by the taxpayers for
accounting purposes, in future cases the Service may insist on determining grant dates
strictly in accordance with the standards under the current § 421 and § 409A
regulations.
The option grants at issue may be divided into two groups. First, there were instances
where options were simply backdated with the benefit of hindsight in order to increase
the spread amount on exercise for the benefit of the recipient but sufficient
documentation exists to establish the date that the corporate action was completed. In
these cases, the redetermined grant dates were the dates when the corporation

--------------------------9
completed the corporate action required to effect the grant of a stock option. Such
dates would generally have been the date the compensation committee approved the
grant of the options, evidenced by an executed unanimous written consent document or
committee minutes. These grant dates, as redetermined by the taxpayers for
accounting purposes, are also the appropriate dates to use for § 162(m) purposes
under these circumstances.
Second, there are cases where contemporaneous records that conclusively establish
when the grant occurred are unavailable. In this context, it should be noted that
deductions are strictly a matter of legislative grace and the taxpayer bears the burden of
proving entitlement to the claimed deduction. INDOPCO, Inc. v. Commissioner, 503
U.S. 79, 84 (1992). In order to substantiate an expense, a taxpayer must establish
each element required under the Code provision under which the taxpayer seeks a
deduction. New Colonial Ice Co. v. Helvering, 292 U.S. 435, 440 (1934) (“a taxpayer
seeking a deduction must point to an applicable statute and show that he comes within
its terms.”).
Taxpayers are required to maintain adequate books and records in order to prove
entitlement to deductions against income. Section 6001 requires that any person
subject to tax, or any person required to file a return of information with respect to
income, shall keep such permanent books of account or records, as are sufficient to
establish the amount of gross income, deductions, credits, or other matter required to
be shown by such person on any tax return. Even though a taxpayer may not be able
to substantiate an expense, a court has the flexibility to estimate an expense where it is
clear that the taxpayer incurred an expense. However, the court bears heavily against a
taxpayer whose failure to maintain records is of his own making. Cohan v.
Commissioner, 39 F.2d 540, 543-544 (2d Cir. 1930); See also e.g., Cao v.
Commissioner, T.C. Memo (1994-60) (“While Cao’s commission expenses may have
been as great as he stated, his failure to keep adequate records must rest upon his
shoulders alone.”).
Section 162(m) and the regulations thereunder contain very specific requirements that
must be met for compensation to qualify as performance-based compensation. One of
the requirements is that the amount of compensation the employee could receive under
an option must be based solely on an increase in the value of the stock after the date of
grant or award. In the present cases, the taxpayers did not maintain adequate books
and records from which the grant dates can be ascertained.
In such cases, the special audit committees used the best available evidence to
determine the most likely grant dates, and these dates were used for accounting
purposes. Absent other evidence produced by the taxpayers, the LMSB agents used
the same grant dates for determining whether the compensation upon the exercise of
the options was qualified performance-based compensation under § 162(m).
Under these circumstances, although the “measurement date” for accounting purposes

--------------------------10
is not controlling for tax purposes, and may be less stringent than the standards under
the § 421 and 409A regulations, it is reasonable for LMSB to use the measurement
dates used for accounting purposes as the grant dates for § 162(m) for purposes of
processing the present cases.
II. Does a discounted stock option qualify as performance-based compensation under
§ 162(m)(4)(C) where the executive reimburses the employer for the excess of the fair
market value on the date of grant over the exercise price or an agreement is entered
into between the executive and the employer before exercise which provides for the
exercise price to be increased to the fair market value of the stock on the grant date?
For most of the covered employees whose options are the subject of the examinations,
the backdated or mispriced options had been exercised by the time the pricing errors
were exposed. In some of these cases, employers attempted to “reprice” the options by
obtaining “voluntary” reimbursements from the affected executives in the amount of the
discount on the grant date. In some cases, where the options at issue had not yet been
exercised, the corporation entered into “voluntary” letter agreements with the affected
executives under which the executives agreed to increase the exercise price of the
options based on the findings of the special audit committee. The option grants were
not cancelled or amended in any of the cases.
Can an option be repriced after it has been exercised?
Some taxpayers assert that they should be permitted to “reprice” options, even after the
executive exercised the option at the original discounted exercise price. Taxpayers
assert that option repricing was permissible because the employer merely corrected a
grant that conflicted with the terms of the stock-based compensation plan. Some
taxpayers assert that any misdated options were legally invalid because the grant was
inconsistent with the stock-based compensation plan, which prohibited the issuance of
discounted options. Some taxpayers suggest that state law may have required
reformation of the option grant. Taxpayers argue that mistakes in its plan administration
were cured when it sought and obtained reimbursement from the executives to account
for the difference between the original exercise price and the fair market value on the
redetermined grant date.
Section 1.162-27(e)(2)(vi)(A) provides that the amount of compensation an employee
may receive under a stock option must be based solely on an increase in the value of
the stock after the date of grant. If the amount of compensation is not based solely on
such increase (for example, because the option is granted with an exercise price that is
less than the fair market value of the stock as of the grant date), none of the
compensation under the option is qualified performance-based compensation. Whether
a stock option satisfies the requirements of § 1.162-27(e)(2)(vi)(A) is determined as of
the date of grant of the option. The regulations do not provide a mechanism to
retroactively reprice an option in order to transform compensation resulting from the

--------------------------11
exercise of an option into performance-based compensation.4 Because the
compensation arising from the option grants was not based solely on an increase in the
price of the stock after the grant date, as required by the regulations, none of the
compensation attributable to the options was qualified performance-based
compensation under § 162(m).
Further, where an option had been exercised before the backdating or misdating was
discovered, the taxable transaction -- an offer and sale of a set number of shares at a
set price -- was completed. Repayments by covered employees of discount amounts
were separate transactions from the option grants for federal tax purposes, and
therefore did not change the exercise price of the options.
Some taxpayers cite Rev. Rul. 79-311 (1979-2 C.B. 25) as support for their view that a
transaction can be retroactively modified for federal tax purposes, including § 162(m).
Rev. Rul. 79-311 dealt with an employee who repaid unearned advances upon
termination, which he was legally obligated to repay pursuant to an express provision in
his employment contract. Rev. Rul. 79-311 held that, generally, advances are income
to the employees at the time of receipt. However, advances repaid in the year of receipt
are excludable from the employee’s gross income. By contrast, advances repaid in a
year subsequent to the year received are not excluded from gross income for the year
of receipt, but the employee may be entitled to a deduction in the year of repayment.
Based on Rev. Rul. 79-311, taxpayers have argued that repayments within the year of
exercise should result in the compensation being considered performance-based.
Rev. Rul. 79-311 is inapposite here for several reasons. First and foremost, Rev. Rul.
79-311 does not address the deductibility of compensation expenses under § 162,
much less address the applicability of § 162(m) and whether stock-based compensation
qualifies as performance-based compensation pursuant to § 162(m) and the regulations
thereunder. Rev. Rul. 79-311 deals only with an individual’s income tax treatment of the
repayment of unearned advances. Neither the statute nor the regulations provide for
any method that allows for correcting stock-based compensation granted to employees
at less then fair market value on the date of grant.
In any event, the ruling is factually distinguishable from the present cases. First, in
many of these cases, repayment was made in a year subsequent to the year of
exercise. In addition, in contrast to the facts of the ruling, the stock price was fixed in
the option grant, and the covered employees were not contractually required under the
grant to repay any amount of stock appreciation to the employer. Butchko v.
Commissioner, 638 F.2d 1214 (9th Cir. 1981), illustrates the significance of this
4

Section 1.162-27(e)(2)(vi)(B) provides that if, after issuance, the exercise price of an option is reduced, it
is treated as if the option is cancelled and reissued. The regulation does not refer to increases in the
price of an option; however, even if a similar rule were applicable in the case of an increase in the price,
the option would at best be treated as canceled and re-issued. Accordingly, the option would not qualify
as performance-based compensation if the exercise price of the option was less than the fair market
value of the stock on the date of the deemed re-issue.

--------------------------12
distinction. In Butchko, the taxpayer was a racetrack teller who was owed a daily wage
under a collective bargaining agreement. In addition, the taxpayer was obligated under
a separate agreement to repay any “shortages” in his accounts each day. The Ninth
Circuit held that the taxpayer was required to include his wages in gross income,
unreduced by the amount of the “shortages” he was required to pay to his employer.
The court distinguished Rev. Rul. 79-311, noting that the ruling deals with advanced
wages repaid to the employer pursuant to an express provision in the employment
contract. By contrast, under the facts before the court, the contractually determined
wages were never relinquished, and shortages were required to be paid to the employer
under a separate agreement. Similarly here, the options were exercised pursuant to
grants that stated a number of shares and a particular price, without any contingencies
affecting these terms other than events such as capital structure changes. The option
grant agreements did not call for repayment of remuneration under any circumstances.
The option grants at issue were never cancelled and the taxpayers honored the option
grants. The subsequent “voluntary” letter agreements to repay amounts of
compensation did not affect the treatment of the compensation pursuant to the exercise
of the option as gross income to the covered employee and did not retroactively
transform the option into an option that satisfies the requirements for performancebased compensation.
In summary, whether a stock option is qualified performance-based compensation is
determined at the time of grant. Subsequent actions such as a repayment by an
employee cannot change the fact that the option was issued at a discount. Moreover,
the grant and exercise of an option, and a later voluntary repayment of a compensatory
amount, are separate transactions for federal tax purposes. Therefore, none of the
compensation attributable to the discounted grants qualified as performance-based
compensation under § 162(m).
Can an option be repriced before it has been exercised?
In some cases, employers “repriced” options before the options were exercised. In
such cases, executives generally entered into voluntary letter agreements to increase
the price of the shares. Again, whether a stock option satisfies the requirements of
§ 1.162-27(e)(2)(vi)(A) is determined as of the date of grant of the option. These
actions to “reprice” the options did not change the fact that the options were issued at a
discount, and the options at issue were never cancelled. 5
Taxpayers have argued that whether an amount is deductible under § 162(m) should be
based on the facts existing as of the last day of the taxable year for which the employer
would claim the deduction, because it is not known until the last day of the taxable year
whether an employee is a covered employee. Thus, the determination whether the
5

Moreover, even if the options had been cancelled and re-issued, the re-issued options would not satisfy
the requirements for performance-based compensation if the exercise price was less than the fair market
value on the date of the re-issue.

--------------------------13
compensation is performance-based should not be made before the compensation is
paid (when an option is exercised). Accordingly, provided the option is repriced before
the date of exercise, the compensatory amount attributable to the option should qualify
as performance-based compensation. This argument fails because the regulations
specifically require that the determination whether compensation attributable to stock
options is performance-based compensation be made at the time of grant, not at the
time of exercise. Regs. § 1.162-27(e)(2)(vi)(A). Moreover, allowing an employer to
“wait and see” whether it serves its tax objectives to increase the price of an option at
any point up to the time of exercise would frustrate the purpose of the statute, which
was to align the performance incentive with the interests of shareholders.
In addition, some taxpayers maintain that the regulations suggest that an employer has
the discretion to reduce performance-based compensation, including compensation
from option grants. These taxpayers cite, for example, § 1.162-27(e)(2)(vii) (ex.1),
which provides that a bonus qualifying as performance-based compensation may be
reduced based on subjective factors and still qualify as performance-based
compensation. The taxpayers argue by analogy that they should be permitted to
increase an option price before exercise in order to qualify the option as performancebased compensation. This argument fails, again, because there are special rules for
stock-based compensation that must be met. These rules do not permit option price
increases after the date of grant, but instead require that the qualification determination
be made based on the facts on the date of the grant. Regs. § 1.162-27(e)(2)(vi)(A).
Moreover, the examples cited in the regulations involve situations where the
compensation was performance-based at the time of the award, and then later reduced.
Here, the stock-based compensation never qualified as performance-based
compensation.
Taxpayers have suggested that the Service’s treatment of the backdated option issue
under § 162(m) is inconsistent with its treatment of the issue under §§ 422 and 409A.
The Service has taken a consistent approach with respect to backdated stock options
under these other provisions. Section 422 provides certain tax advantages for an
incentive stock option (ISO), provided that the exercise price of the option is not less
than the fair market value of the underlying stock on the grant date. The Service has
treated backdated options that were intended to qualify as ISO’s under § 422 as
nonstatutory options subject to the rules of § 83. Taxpayers were required to recognize
income (the difference between the exercise price and the fair market value of the
shares on date of exercise) on the date of exercise. The Service has not permitted
employers to reprice options in order to retroactively meet the requirements of § 422.6

6

See June 15, 2007 Memorandum for Industry Directors; Director, Prefiling and Technical Guidance;
Director, International Compliance Strategy and Policy from Walter Harris Director, Field Specialists,
available at: http://www.irs.gov/businesses/article/0,,id=17164,00.html.

--------------------------14
A similar issue arises under § 409A, because a discounted stock option is nonqualified
deferred compensation subject to the requirements of § 409A. Section § 885(f) of the
American Jobs Creation Act (P.L. 108-357) required Treasury and the Service to
provide transition relief for a limited period to permit amendments to existing
nonqualified deferred compensation plans to (i) allow a participant to terminate
participation in the plan, or cancel an outstanding deferral election with respect to
amounts deferred after December 31, 2004, or (ii) conform the plan to the provisions of
§ 409A with respect to amounts deferred after December 31, 2004. Notice 2005-1
(2005-1 C.B. 274) provided that any discounted option could be cancelled and reissued
assuming the original grant date until December 31, 2005 in order to comply with
§ 409A.
Notice 2005-1, the preamble to the 2005 proposed regulations (70 FR 57930, 57956),
and Notices 2006-79 (2006-2 C.B. 763) and 2007-86 (2007-46 I.R.B. 990) provided
certain transition relief for nonqualified deferred compensation arrangements, including
discounted options. The preamble to the 2005 proposed regulations generally extended
this period in which cancellation and reissuance was permitted to December 31, 2006,
and Notices 2006-79 and 2007-86 extended the period to December 31, 2007 and
December 31, 2008, respectively. This transition relief was necessary because
unexercised options issued at a discount before the enactment of § 409A would have
been automatically subject to § 409A. Moreover, § 409A was a new and complex
statute, and final regulations had not become effective, and therefore it was appropriate
to provide transition relief. By contrast, § 162(m) and the regulations thereunder have
been in place for many years.
Notably, Notices 2006-79 and 2007-86 did not provide relief for options that were
granted to persons who were subject to the disclosure requirements of § 16(a) of the
Securities Exchange Act. Thus, after the Service became aware of the backdating
issue, Notices 2006-79 and 2007-89 excluded insiders, including covered employees,
from the transition relief. In addition, Notice 2008-113 (2008-51 I.R.B. 1305), which
provides certain relief under § 409A for discounted options that were repriced, is a
voluntary correction program that provides a limited opportunity to correct solely for
purposes of section 409A. It has no application to § 162(m). (Moreover, even for
purposes of § 409A, the repricing by the taxpayers at issue here would not have
complied with the time limits provided in Notice 2008-113).
In summary, whether a stock option is qualified performance-based compensation is
determined at the time of grant. Subsequent actions intended to retroactively reprice an
option cannot change the fact that the option was issued at a discount. Remuneration
resulting from the exercise of discounted stock options that were “repriced” before
exercise is not qualified performance-based compensation under § 162(m)(4)(C).

--------------------------15
Please call (202) 622-6030 if you have any further questions.
/s/
_____________________________
Alan Tawshunsky
Deputy Division Counsel/Deputy Associate Chief
Counsel, (Employee Benefits)
(Tax Exempt & Government Entities)

